United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 31, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41703
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE CAMPOS-BELASQUEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-564-ALL
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Campos-Belasquez pleaded guilty to illegal reentry

after deportation and was sentenced to 24 months’ imprisonment

and three years’ supervised release.   He argues that the district

court erred in considering his prior, uncounseled misdemeanor

conviction in assessing his criminal history points.     He contends

that he had a right to counsel in his 1999 federal misdemeanor




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41703
                                -2-

case under Alabama v. Shelton, 122 S. Ct. 1764 (2002).

He acknowledges that this court, in United States v. Perez-

Macias, 335 F.3d 421, 427-28 (5th Cir. 2003), petition for cert.

filed, (Sept. 22, 2003) (No. 03-6535), held that an individual

convicted of a federal misdemeanor who receives a probationary

sentence, not coupled with a suspended sentence, does not have

a right to counsel.   He concedes that this court’s decision in

Perez-Macias is binding and that he raises this issue to preserve

it for further review.   In addition, he argues that Perez misread

Alabama v. Shelton in determining that a defendant sentenced to

“freestanding” probation has no right to counsel.   He contends that

he had the right to counsel in his 1999 misdemeanor case because

he was potentially subject to imprisonment if his probation was

revoked and because he actually received a three-month sentence

upon revocation of his probation.   Campos-Belasquez argues that

his case is distinguishable from Perez because Perez’s probation

was never actually revoked.

     Campos-Belasquez also argues that his waiver of his right

to counsel was invalid because Magistrate Judge Notzon’s

plea colloquy was perfunctory and did not satisfy the strict

requirements for a knowing and voluntary waiver of the right

to counsel.

     Assuming arguendo that Campos-Belasquez had a Sixth

Amendment right to counsel, we hold that he validly waived his

right to counsel in his June 18, 1999, plea hearing for the same
                           No. 02-41703
                                -3-

reasons as those stated in our opinion in United States

v. Garcia-Hernandez, No. 03-10451 (5th Cir. Sept. 9, 2003)

(unpublished).   Thus, the district court did not err in using

his prior uncounseled misdemeanor conviction in assessing his

criminal history points.

     AFFIRMED.